DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     SHAMAR DEWAYNE LEWIS,
                           Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-2611

                              [April 21, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Robert E. Belanger,
Judge; L.T. Case No. 562014CF002785B.

  Shamar DeWayne Lewis, Carrabelle, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, FORST and ARTAU, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.